Dissenting Opinion.
Pocná, J.
In my opinion, the appeal in this case should- have been •dismissed, and in support of my conclusion, I submit these considerations : . ■ •
“The order of appeal reads as follows':
' “In this case, on motion of defendant’s counsel on forfeited bond, •it was ordered by the court that defendant be' allowed a suspensive -appeal from the judgment of this Court by his furnishing bond in an •amount according to taw.” * * * ......
*546The bond was furnished by the surety on the appearance bond alone and the point in contention is to ascertain who is the appellant in the case.
The accused is the only defendant in this case, or in the judgment of forfeiture; no construction founded on law could justify the conclusion or even the inference that the surety on the appearance bond is the-defendant in a criminal prosecution.
Hence, it follows that, the party who has furnished the appeal bond in this case, is not a party to the appeal.
His bond is, therefore, valueless as a factor in the appeal.
If the accused, who is the real and only defendant in the case, is-held up as the appellant before us, the position is not fortified because he has furnished no bond of appeal.
While it is true that appeals like the one under discussion fall under the jurisdiction of the Supreme- Court, as incidents to the main action; the criminal prosecution, when from the nature of the penalty attached to the offense charged, -the case is appealable, it is equally apparent that the accused, in an appeal from a judgment of forfeiture, is not entitled to the immunity from furnishing an appeal bond, resulting from the provisions of Act No. 30 of the General Assembly of 1878. State vs. Williams, 37 Ann. 200.
Under that legislation the immunity from furnishing an appeal bond applies exclusively to cases of appeal from a sentence, and it is too clear for argument that it cannot be extended to an appeal from a moneyed judgment.
This proposition is very ably and tersely stated in the brief Of appellant’s counsel, in an argument on another ground of dismissal urged by the Attorney General. Refening to Act No. 30 of 1878, they say:
“But the benefit and the restriction are both limited to persons-appealing from a sentence. That it does not apply to moneyed judgmets upon appearance bonds, is evident from the fact that it makes all-appeals from a sentence, whether imposing a fine or imprisonment,, suspensive without bond.’’
The condition of the present appeal is illustrated by the following-dilemma: If the defendant is the appellant, the appeal falls for want of an appeal bond; if the surety on the appearance bond prosecutes-the appeal, the latter falls for want of an order of appeal.
The appellant seeks relief under a technicality, and it was meet and proper that he should have been met with the same weapon.
I therefore dissent from the ruling which maintains his appeal, and. I take no part in the opinion and decree on the merits.
The Chief Justice concurs in this opinion.